Citation Nr: 1409179	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected fracture of the nose.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for bilateral arm pain, to include as secondary to a neck disability.

5.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a neck disability.

6.  Entitlement to service connection for muscle spasms in the neck, upper extremities and chest, to include as secondary to a neck disability.

7.  Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative disc disease of the thoracolumbar spine.

8.  Entitlement to a compensable evaluation for a fracture of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1992 and from May 1994 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008, August 2009, and January 2011 rating decisions  of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

On his VA Form 9 received in October 2013, the Veteran indicated that he wanted a Board videoconference hearing.  The appellant had previously requesting a Board hearing in a June 2010 VA Form 9, but withdrew the request in June 2010.  The appellant has not had a Board hearing on any of the issues before the Board.  As the appellant is entitled to a hearing before the Board upon request, and videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO. The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


